Citation Nr: 1025206	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial compensable evaluation for status post 
recurrent dislocations of the right (major) shoulder from 
December 27, 2006 to October 20, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1992 to February 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the RO which granted 
service connection for the right shoulder disability and assigned 
a noncompensable evaluation.  By rating action in November 2008, 
the RO assigned an increased rating to 30 percent, effective from 
October 21, 2008.  In a letter received in February 2009, the 
Veteran indicated that she was satisfied with the 30 percent 
evaluation assigned for her right shoulder disability, but 
dissatisfied with the assigned effective date, and asserted that 
it should be effective from the original date of her claim.  In 
August 2009, a hearing was held at the RO before the undersigned 
acting member of the Board.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  From December 27, 2006 to October 20, 2008, the Veteran's 
right shoulder disability was manifested principally by pain and 
a history of dislocations, without limitation of motion, 
instability or weakness, and no demonstrable functional 
impairment due to pain, incoordination, fatigability, repetitive 
use or during flare-ups.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for status 
post recurrent dislocations of the right shoulder, from December 
27, 2006 to October 20, 2008, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Code (DC) 5201-5202 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  Such notice must indicate that a disability rating and 
an effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326 (2009); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in January 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate her claim for service connection; of what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist her in obtaining evidence, but that it was 
her responsibility to provide VA with any evidence pertaining to 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

Courts have held that once the underlying claim has been granted, 
further notice as to downstream questions, such as the effective 
date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(VA's notice obligations do not apply to claims that could not be 
substantiated through notice and assistance).  

The Veteran's service treatment records and all VA and private 
medical records identified by her have been obtained and 
associated with the claims file, to the extent possible.  The 
Veteran was examined by VA in April 2007 and October 2008, during 
the pendency of the appeal, regarding the severity of her right 
shoulder disability.  She also testified during the hearing at 
the RO before the undersigned in August 2009.  

To the extent that the VCAA notice in this case is deemed to be 
deficient under VCAA, based on the communications sent to the 
Veteran and her representative over the course of this appeal, 
she clearly has actual knowledge of the evidence she is required 
to submit in this case and, based on her contentions as well as 
the communications provided to her and her representative by VA, 
it is reasonable to expect that she understands what is needed to 
prevail.  Under the circumstances of this case, the Board finds 
that the Veteran is not prejudiced by moving forward with a 
decision on her claim, and that VA has complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 
C.F.R. § 3.103(b), as well as the holding in Dingess/Hartman, 19 
Vet. App. at 473.  

Increased Ratings - In General

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In general, when an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  But, when the appeal arises from an 
initial assigned rating, as in the instant case, consideration 
must be given to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are also appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be 
made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling must 
be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Factual Background and Legal Analysis

As noted above, service connection was established for the 
Veteran's right (major) shoulder disability by the RO in May 
2007.  She was initially assigned a noncompensable evaluation 
under DC 5201-5202, effective from December 27, 2006, the date of 
receipt of her original claim.  38 C.F.R. § 3.400(b)(2) (2009).  
The Veteran disagreed with the noncompensable evaluation assigned 
and, following a VA examination in October 2008, was subsequently 
granted an increased rating to 30 percent that was effective from 
the date of that VA examination on October 21, 2008.  

During her August 2009 Board hearing, the Veteran stated that she 
disagreed with the RO decision only as to the noncompensable 
rating assigned from December 2006 to October 2008.  

Under DC 5201, that evaluates limitation of arm motion, a 40 
percent evaluation is assigned for the major joint when there is 
limitation of motion of the arm to 25 degrees or less from the 
side; 30 percent rating is assigned when limitation of motion is 
midway between side and shoulder level, and 20 percent is 
warranted with motion at shoulder level.  38 C.F.R. § 4.71a, DC 
5201.  

DC 5202 provides for a 30 percent rating for malunion of the 
major humerus with marked deformity, or when there is frequent 
dislocation of the scapulohumeral joint with frequent episodes of 
guarding of all arm movements.  38 C.F.R. § 4.71a, DC 5202.  A 50 
percent evaluation is assigned for fibrous union; a 60 percent 
evaluation is assigned for nonunion (false flail joint), and an 
80 percent evaluation is assigned for a major extremity when 
there is impairment of the humerus manifested by loss of head 
(flail shoulder).  Id.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code should 
be upheld so long as it is supported by explanation and 
evidence).  .  

Another potentially applicable code provision includes DC 5200 
for ankylosis of the scapulohumeral articulation (where the 
scapula and humerus move as one piece).  Under DC 5200, a 50 
percent evaluation is assigned for unfavorable ankylosis of the 
major joint with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5200 (2009).  

In determining whether the Veteran has limitation of motion to 
shoulder level, it is necessary to consider reports of forward 
flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 
305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2009).  
Forward flexion is the range of motion from the side of the body 
out in front) and abduction is the range of motion from the side 
of the body out to the side.  Id.  

Normal range of shoulder motion is forward extension (flexion) 
from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; 
internal rotation from 0 to 90 degrees; and external rotation 
from 0 to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2009).

The Veteran contends that the residuals of her right shoulder 
disability have been essentially the same since she filed her 
claim in December 2006.  She maintains that the 30 percent 
evaluation assigned by the RO in November 2008, and effective on 
and after October 21, 2008, should have been made effective from 
the date of receipt of her original claim in December 2006.  The 
Veteran testified that her initial VA examination in April 2007 
did not accurately reflect the severity of her right shoulder 
disability, and that her symptoms were much more severe when 
treated by her private doctors during the period in question.  

As to the Veteran's testimony, while she is competent to offer 
evidence as to the visible symptoms or manifestations of a 
disease or disability, her belief as to its severity under 
pertinent rating criteria or the nature of the service-connected 
pathology is not the most probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or education 
that the Veteran is not shown by the record to possess may 
provide evidence requiring medical knowledge.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Contrary to the Veteran's assertions during her August 2009 
hearing, the objective and probative medical evidence of record 
shows that the residuals of her right shoulder disability were 
not significantly disabling when examined by VA in April 2007.  
During the April 2007 VA examination, the Veteran reported that 
she worked as a financial analyst for the past year and said she 
had no problem doing her job as it was a sedentary occupation.  
She had no complaints with regular movements or when she was at 
rest.  With shoulder strain, she felt right shoulder discomfort 
mostly in the anterior shoulder joint.  Her sensation of 
subluxation discomfort increased with shoulder strain, including 
strenuous activity such as heavy lifting or continuous shoulder 
use.  She denied any tingling or numbness in her hand and had no 
problems with her activities of daily living.  

Objectively, the Veteran had full and painless active range of 
motion with flexion to 175 degrees, and abduction to 170 degrees.  
External rotation was to 90 degrees with internal rotation to 70 
degrees.  There was no muscle atrophy, weakness, or decreased 
sensation in the right upper extremity, and no change in the 
ranges of motion on repetitive movements in all modalities.  The 
VA examiner indicated that, while the Veteran may have additional 
functional impairment with flare-ups, the Veteran denied any 
flare-ups with regular use of the shoulder during her normal 
daily activities, and that there was no objective evidence of 
such impairment on examination.  X-ray studies showed the humeral 
head articulated normally with the glenoid, the acromioclavicular 
(AC) joint was intact, there was no evidence of fracture 
deformity and bone mineralization was normal.  

Additionally, the Board notes that the clinical findings on 
private medical reports, dated from July 2007 to June 2008, were 
essentially consistent with those reported during the April 2007 
VA examination and showed no significant impairment in the 
Veteran's right shoulder.  The treatment records reflect that the 
Veteran had full and painless active and passive range of motion.  
There was no instability, crepitus, warmth, swelling, erythema, 
or muscle atrophy, and strength and sensation was normal in the 
right upper extremity.  Results of a magnetic resonance image 
(MRI) of the right shoulder in July 2007 showed Hill Sachs 
deformity but were, otherwise, within normal limits.  

In fact, a June 2008 private medical record from Dr. C.M. 
includes findings of normal right shoulder motion without pain on 
motion, and shoulder tenderness on palpation without swelling, 
misalignment, or warmth.

Applying the appropriate diagnostic codes to the facts of this 
case, the objective assessment of the Veteran's impairment from 
her right shoulder disability does not suggest that she had 
sufficient symptoms so as to a warrant a compensable evaluation 
prior to October 21, 2008.  All of the clinical and diagnostic 
findings, prior to October 21, 2008, fail to show any limitation 
of motion in her right shoulder or any evidence of actual 
impairment of the humerus, such as malunion, fibrous union, 
nonunion or loss of head of the humerus (flail shoulder).  Thus, 
prior to October 21, 2008, a compensable evaluation under DCs 
5201-5202 is not warranted.  

The Board must also consider whether, prior to October 21, 2008, 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. at 202.  

In this regard, despite some pain and a reported history of 
periodic dislocations, there were no objective observations of 
any functional impairment in the Veteran's right shoulder prior 
to October 21, 2008.  During the April 2007 VA examination, the 
Veteran reported that she had no difficulties at work or in 
performing her routine daily activities because of her right 
shoulder disability.  While the VA examiner indicated that the 
Veteran could experience additional functional impairment with 
flare-ups, he also noted that there was no objective evidence of 
any functional impairment on examination.  In fact, in 
retrospect, there is no objective evidence that the Veteran 
experienced any actual flare-ups or any functional impairment 
which interfered with her employment or affected her routine 
daily activities.  Thus, the Board finds that a compensable 
evaluation based on additional functional loss due to the factors 
set forth above has not been demonstrated prior to October 21, 
2008.  

In sum, based on the probative medical and other evidence of 
record, as discussed in detail above, the Board finds that the 
noncompensable evaluation assigned for the Veteran's right 
shoulder disability from December 27, 2006 to October 20, 2008, 
most accurately depicts the severity of her service-connected 
disability during the period in question, and there is no basis 
for the assignment of a compensable evaluation prior to October 
21, 2008.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

The Board has also considered whether the Veteran's right 
shoulder disability presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extra-schedular rating is 
warranted prior to October 21, 2008.  See 38 C.F.R. § 3.321(b)(1) 
(2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for a greater evaluation 
for additional or more severe symptoms; thus, her disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the Veteran 
for the current level of disability and symptomatology of her 
right shoulder disorder prior to October 21, 2008.  Having 
reviewed the record with these mandates in mind, the Board finds 
no basis for further action on this question.  Consequently, 
referral for extraschedular consideration is not warranted.

ORDER

A compensable evaluation for status post recurrent dislocations 
of the right shoulder from December 27, 2006 to October 20, 2008, 
is denied.  




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


